 



Exhibit 10.7
Schedule 2 to Indenture
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
     Pursuant to Section 6 of Annex 1 to the Transition Property Servicing
Agreement (the “Agreement”), dated as of October 24, 2001, between CenterPoint
Energy Houston Electric, LLC (formerly Reliant Energy, Incorporated), as
Servicer, and CenterPoint Energy Transition Bond Company, LLC
(formerly Reliant Energy Transition Bond Company LLC), as Issuer, the Servicer
does hereby certify as follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: September 15, 2006 through March 14, 2007
Payment Date: March 15, 2007
Today’s Date: March 14, 2007

                                  1. Collections Allocable and Aggregate Amounts
Available for Current Payment Date:                        
 
  i.   Remittances for the September 15 through 30, 2006 Collection Period    
3,910,655.33                  
 
  ii.   Remittances for the October 1 through 31, 2006 Collection Period    
7,423,421.04                  
 
  iii.   Remittances for the November 1 through 30, 2006 Collection Period    
7,252,816.31                  
 
  iv.   Remittances for the December 1 through 31, 2006 Collection Period    
6,073,078.79                  
 
  v.   Remittances for the January 1 through 31, 2007 Collection Period    
6,665,367.19                  
 
  vi.   Remittances for the February 1 through 28, 2007 Collection Period    
5,970,358.51                  
 
  vii.   Remittances for the March 1 through 14, 2007 Collection Period    
3,020,558.16                  
 
  viii.   Net Earnings on Collection Account     831,091.96     [9/1/06 through
2/28/07]        
 
                             
 
  ix.   General Subaccount Balance (sum of i through viii above)    
41,147,347.29                  
 
                               
 
  x.   Reserve Subaccount Balance as of Prior Payment Date     5,483,975.22    
             
 
  xi.   Overcollateralization Subaccount Balance as of Prior Payment Date    
1,560,202.08                  
 
  xii.   Capital Subaccount Balance as of Prior Payment Date     3,744,485.00  
               
 
                             
 
  xiii.   Collection Account Balance (sum of ix through xii above)    
51,936,009.59                  
 
                             
 
                                2. Outstanding Amounts as of Prior Payment Date:
                       
 
  i.   Class A-1 Principal Balance     0.00                  
 
  ii.   Class A-2 Principal Balance     58,881,446.00                  
 
  iii.   Class A-3 Principal Balance     130,000,000.00                  
 
  iv.   Class A-4 Principal Balance     385,897,000.00                  
 
                             
 
  v.   Aggregate Principal Balance of all Series 2001-1 Transition Bonds    
574,778,446.00                  
 
                             
 
                                3. Required Funding/Payments as of Current
Payment Date:                        
 
          Projected                  
 
          Principal     Semiannual          
 
      Series 2001-1 Principal   Balance     Principal Due          
 
                         
 
  i.   Class A-1     0.00       0.00          
 
  ii.   Class A-2     38,511,447.00       20,369,999.00          
 
  iii.   Class A-3     130,000,000.00       0.00          
 
  iv.   Class A-4     385,897,000.00       0.00          
 
                           
 
  v.   For all Series 2001-1 Transition Bonds     554,408,447.00      
20,369,999.00          
 
                           
 
                               
 
          Transition     Days in          
 
          Bond     Interest          
 
          Interest Rate     Period (1)     Interest Due  
 
                         
 
  vi.   Required Class A-1 Interest     3.840 %     180       0.00  
 
  vii.   Required Class A-2 Interest     4.760 %     180       1,401,378.41  
 
  viii.   Required Class A-3 Interest     5.160 %     180       3,354,000.00  
 
  ix.   Required Class A-4 Interest     5.630 %     180       10,863,000.55    
 
(1) On 30/360 Day basis.                      

 



--------------------------------------------------------------------------------



 



                                 
 
                  Funding          
 
          Required Level     Required          
 
                           
 
  x.   Overcollateralization Subaccount     1,716,222.29       156,020.21      
   
 
  xi.   Capital Subaccount     3,744,485.00       0.00          
 
                                4. Allocation of Remittances as of Current
Payment Date Pursuant to Section 8.02(d) of Indenture:                        
 
  i.   Trustee Fees and Expenses     2,570.00                  
 
  ii.   Servicing Fee     187,224.25  (1)                
 
  iii.   Administration Fee and Independent Managers Fee     53,500.00  (2)    
           
 
  iv.   Operating Expenses     67,968.20  (3)                
 
  v.   Semiannual Interest (including any past-due Semiannual Interest for prior
periods)                        
 
                               
 
                  Per $1,000          
 
                  of Original          
 
      Series 2001-1   Aggregate     Principal Amount        
 
                         
 
      1. Class A-1 Interest Payment     0.00       0.00          
 
      2. Class A-2 Interest Payment     1,401,378.41       11.88          
 
      3. Class A-3 Interest Payment     3,354,000.00       25.80          
 
      4. Class A-4 Interest Payment     10,863,000.55       28.15          
 
                               
 
  vi.   Principal Due and Payable as a result of Event of Default or on Final
Maturity Date                        
 
                  Per $1,000          
 
                  of Original          
 
      Series 2001-1   Aggregate   Principal Amount    
 
                         
 
      1. Class A-1 Principal Payment     0.00       0.00          
 
      2. Class A-2 Principal Payment     0.00       0.00          
 
      3. Class A-3 Principal Payment     0.00       0.00          
 
      4. Class A-4 Principal Payment     0.00       0.00            
 
  vii.   Semiannual Principal                        
 
                               
 
                  Per $1,000          
 
                  of Original          
 
      Series 2001-1   Aggregate     Principal Amount          
 
                         
 
      1. Class A-1 Principal Payment     0.00       0.00          
 
      2. Class A-2 Principal Payment     20,369,999.00       172.63          
 
      3. Class A-3 Principal Payment     0.00       0.00          
 
      4. Class A-4 Principal Payment     0.00       0.00            
 
  viii.   Amounts Payable to Credit Enhancement Providers (if applicable)    
N/A                  
 
  ix.   Operating Expenses not Paid under Clause (iv) above     0.00            
     
 
  x.   Funding of Capital Subaccount (to required level)     0.00              
   
 
  xi.   Funding of Overcollateralization Subaccount (to required level)    
156,020.21                  
 
  xii.   Net Earnings in Capital Subaccount Released to Issuer     96,848.76    
             
 
  xiii.   Deposit to Reserve Subaccount     4,594,837.91                  
 
  xiv.   Released to Issuer upon Series Retirement: Collection Account     0.00
                   
 
      (1) Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25            
           
 
     
(2) Administration fee: $50,000 x 180/180 = $50,000.00; Independent Managers
fee: $3,500.00
                       
 
     
(3) Reimbursement to Administrator for fees/expenses paid to outside legal
counsel ($18,671.50), printer ($10,296.70), independent accountants ($24,000.00)
and rating agencies ($15,000.00).
                       
 
                             

 



--------------------------------------------------------------------------------



 



                                 
5. Subaccount Withdrawals as of Current Payment Date
(if applicable, pursuant to Section 8.02(d) of Indenture):
                       
 
  i.   Reserve Subaccount (available for 4.i. through 4.xii.)     0.00          
       
 
  ii.   Overcollateralization Subaccount (available for 4.i. through 4.ix.)    
0.00                  
 
  iii.   Capital Subaccount (available for 4.i. through 4.ix.)     0.00        
         
 
                             
 
  iv.   Total Withdrawals     0.00                  
 
                             
 
                               
6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):
                       
 
      Series 2001-1                        
 
                             
 
  i.   Class A-1 Principal Balance     0.00                  
 
  ii.   Class A-2 Principal Balance     38,511,447.00                  
 
  iii.   Class A-3 Principal Balance     130,000,000.00                  
 
  iv.   Class A-4 Principal Balance     385,897,000.00                  
 
                             
 
  v.   Aggregate Principal Balance for all Series 2001-1 Transition Bonds    
554,408,447.00                  
 
                               
 
  vi.   Reserve Subaccount Balance     10,078,813.13                  
 
  vii.   Overcollateralization Subaccount Balance     1,716,222.29              
   
 
  viii.   Capital Subaccount Balance     3,744,485.00                  
 
                             
 
  ix.   Aggregate Collection Account Balance     15,539,520.42                  
 
                             
 
                               
7. Shortfalls In Interest and Principal Payments as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):
                       
 
  i.   Semiannual Interest                        
 
      Series 2001-1                        
 
                             
 
      1. Class A-1 Bond Interest Payment     0.00                  
 
      2. Class A-2 Bond Interest Payment     0.00                  
 
      3. Class A-3 Bond Interest Payment     0.00                  
 
      4. Class A-4 Bond Interest Payment     0.00                  
 
                               
 
  ii.   Semiannual Principal                        
 
      Series 2001-1                        
 
                             
 
      1. Class A-1 Principal Payment     0.00                  
 
      2. Class A-2 Principal Payment     0.00                  
 
      3. Class A-3 Principal Payment     0.00                  
 
      4. Class A-4 Principal Payment     0.00                  
 
                               
8. Shortfalls in Required Subaccount Levels as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):
                       
 
  i.   Overcollateralization Subaccount     0.00                  
 
  ii.   Capital Subaccount     0.00                  

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 14th day of March, 2007.
CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC (formerly RELIANT ENERGY,
INCORPORATED), as Servicer

         
by:
  /s/ Marc Kilbride
 
Marc Kilbride    
 
  Vice President and Treasurer    

 